Citation Nr: 1548903	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether VA correctly calculated the Appellant's countable income for the receipt of VA death pension benefits from February 1, 2008, to March 1, 2010.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1974.  The Veteran died in February 2004.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Pension Management Center (PMC) in St. Paul, Minnesota.  

The appeal is REMANDED to the PMC.  VA will notify the Appellant if further action is required.


REMAND

A preliminary review of the matter reveals it is not ready for appellate disposition.

A brief synopsis of the procedural history of the claim shows that in March 2012, the PMC informed the Appellant that they proposed to reduce her VA pension for the period from February 1, 2008, to March 1, 2010, and stop her pension effective March 1, 2010, based on evidence of unreported income of $6,383 (from State of California Franchise Tax Board, State of California Employment Development Department, and One United Bank).  The income was to be counted on a continuing basis from February 1, 2008.  The PMC also indicated they received evidence through a data exchange with the Social Security Administration (SSA) that she became eligible for SSA retirement benefits effective February 2009.  A table of payments was included.  The Appellant was further notified that her countable income of $9,995.00, effective March 1, 2010, exceeded the maximum annual death pension limit set by law for a surviving spouse with no dependents of $7,933.00, and therefore they proposed to stop her death pension payments as of this date.  

In July 2012, the Appellant was notified that since she did not submit evidence indicating that she no longer received the reported income or that the income she received was different than the income used in the adjustment, the PMC took the proposed action.  Her monthly entitlement amount was reduced to $92.00, as of February 1, 2008 when PMC began counting $6,383.00, of unreported income; $192.00, as of December 1, 2008, due to legislative increase; and stopped as of March 1, 2010, when the PMC began counting unreported SSA income.  The Appellant asked the PMC to reconsider the claim in October 2012, which was ultimately denied in November 2013.

The Appellant contended in her November 2013 notice of disagreement that she only received SSA benefits and did not receive any annual income of $6,383.00, in January to December 2012.  In an attached VA Form 21-0518-1, Improved Pension Eligibility Verification Report (surviving spouse with no children) she reported her only source of income as $1,012.00, per month from SSA.  The Board notes she did not address the specific timeframe in question (February 1, 2008, to March 1, 2010). 

In February 2014, VA attempted to obtain verification of non-employee income for 2009 through 2013 from the State of California Employment Development Department (EDD).  The EDD responded in February 2014 and indicated that they could not provide the requested information as there was no valid consent/authorization form submitted with their request, the data subject did not sign or date the consent/authorization form, and based on the last four digits of the Social Security number provided.  The EDD asked that the request be resubmitted with the updated information; to date, this has not been accomplished.  Such information is pertinent to the matter on appeal and must be obtained.  38 C.F.R. § 3.159.   
      
The PMC should also give the Appellant another opportunity to present information and/or evidence pertinent to the claim on appeal, to include any documentation from IRS Forms W2s and 1099s and/or income payers for 2008 through 2010.  See 38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant an opportunity to give income information from February 1, 2008, to March 1, 2010, to include IRS Forms W2s and 1099s and any documentation from income payers.  All requests for records and their responses should be clearly documented in the virtual record.

2.  After obtaining the necessary consent and including the Appellant's Social Security number, contact the State of California EDD and obtain verification of non-employee income for 2008 to the present.  Associate all responses in the virtual record. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the PMC should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the PMC must furnish the Appellant with an appropriate supplemental statement of the case (that includes a clear analysis of the countable income determination for each year from February 1, 2008, to March 1, 2010) and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




